         Case 1:21-cr-00028-APM Document 160 Filed 04/15/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                          *
                                                  *
                   v.                             *       Case No. 1:21-cr-00028-APM
                                                  *
THOMAS CALDWELL,                                  *
DONOVAN CROWL,                                    *
GRAYDON YOUNG,                                    *
LAURA STEELE, and                                 *
CONNIE MEGGS,                                     *
         Defendants                               *

                                              ORDER

       Upon consideration of the Defendants' Consent Motion to Modify Conditions of Pretrial

Release, good cause having been shown, it is this ____ day of April, 2021, ORDERED:

       1.      That the Order Setting Conditions of Release as to Defendants Caldwell, Crowl,

Young, Steele and Connie Meggs is hereby MODIFIED as follows:

               The defendant may use an electronic device with Internet access for
               the sole purposes of: (1) attending court hearings; (2) communicating
               with his/her counsel and defense team; and (3) reviewing discovery
               materials with counsel and defense team. The defendant may not use
               electronic devices connected to the Internet for any other purposes.

       2.      That the Order Modifying Conditions of Release as to Defendant Crowl (ECF 126,

4/2/2021) is hereby MODIFIED to eliminate the second clause that would otherwise require him

to share his monthly flip-phone bill with his Pretrial Services Officer.

       3.      That all other Conditions of Release remain in effect.
                                                                            2021.04.15
                                                                            07:23:46 -04'00'
                                                      HONORABLE AMIT P. MEHTA
                                                      United States District Judge
